Exhibit 10.1

 

LOGO [g20792image004.jpg]

 

13920 SE Eastgate Way • Suite 300 • Bellevue, Washington 98005 • Telephone
425.372.3200 • 425.372.3800

 

September 21, 2004

 

Dawn Lepore

drugstore.com, inc.

13920 SE Eastgate Way, Suite 300

Bellevue, WA 98005

 

Dear Dawn:

 

On behalf of drugstore.com, inc. (the “Company”), we are pleased to confirm to
you in writing the offer that we previously discussed with you to serve as the
Company’s President and Chief Executive Officer and Chairman of the Board
effective on or about October 11, 2004. You will report directly to the
Company’s Board of Directors (the “Board”) and be appointed to serve as a member
of the Board and serve as its Chairman.

 

You will receive an annual salary of $350,000, along with the Company’s standard
employee benefits for Company executives. You will be entitled to four weeks of
vacation each year. Your salary will be paid in accordance with the Company’s
standard payroll policies. In addition, you will be eligible to receive an
annual target bonus in an amount ranging from 50% to 150% of your annual salary,
based on the achievement of pre-determined performance objectives. The
performance objectives will be determined by mutual agreement between you and
the Board or its designated committee. For the twelve-month period following the
date of commencement of your employment with the Company as President and Chief
Executive Officer (“Effective Date”), you will receive a guaranteed target bonus
in an amount equal to 100% of your annual salary paid with respect to that
twelve-month period, payable as soon as administratively practicable after the
first anniversary of the Effective Date. Your compensation package will be
reviewed annually by the Company’s Board of Directors.

 

In addition, you will receive up to $1,000,000 as a “Sign-On Bonus” upon your
acceptance of this letter and commencement of service with the Company as
President and Chief Executive Officer. This Sign-On Bonus is intended to cover
your relocation costs to Washington State and to compensate you for the loss of
restricted stock and unvested stock options granted to you by your prior
employer, and will be payable according to the following schedule, provided that
you remain continuously employed by the Company from the Effective Date until
the specified payment date: (a) $500,000 payable on the later of one month after
the Effective Date or the date that you establish residency in Washington State
for state tax purposes, (b) $200,000 on the first anniversary of the Effective
Date, (c) $200,000 on the second anniversary of the Effective Date, and (d)
$100,000 on the third anniversary of the Effective Date.

 

Payment of your compensation will be subject to the Company’s satisfaction of
applicable tax withholding requirements.

 

You will be granted an option (the “Option”) to purchase 4,000,000 shares of the
Company’s common stock (the “Option Shares”). The exercise price per share will
be equal to the fair market value of one share of the Company’s common stock on
the date you accept this offer by executing this offer



--------------------------------------------------------------------------------

letter and returning it to the Company’s General Counsel. The Option will vest
and become exercisable as follows: (a) 2,000,000 Option Shares will vest and
become exercisable over a four-year period commencing on the Effective Date
(“Time-Based Options”), with 400,000 Option Shares vesting upon the six (6)
month anniversary of the Effective Date and the remaining 1,600,000 Option
Shares vesting in equal quarterly installments over the subsequent forty-two
(42) month period; (b) 1,000,000 Option Shares will vest and become exercisable
when the Company’s common stock trades for thirty consecutive trading days at a
price of $5.00 or more per share; (c) 750,000 Option Shares will vest and become
exercisable when the Company’s common stock trades for thirty consecutive
trading days at a price of $10.00 or more per share; and (d) 250,000 Option
Shares will vest and become exercisable when the Company’s common stock trades
for thirty consecutive trading days at a price of $20.00 or more per share. The
2,000,000 Option Shares for which vesting is based upon the price of the
Company’s common stock are referred to collectively in this offer letter as
“Performance-Based Options.” Notwithstanding the foregoing, the
Performance-Based Options will vest in full upon your continuous employment by
the Company for a period of no more than eight (8) years from the Effective
Date, even if such performance objectives are not achieved. The vesting targets
set forth above, the number of Option Shares, the exercise price per share, and
the characteristics of the asset to be acquired upon exercise shall be
appropriately adjusted by the Board in the event of a stock split, stock
dividend, reorganization, or similar transaction without receipt of
consideration by the Company. Vesting on a specified date will depend upon your
continued employment with the Company from the Effective Date to the date that
the Option Shares vest and become exercisable according to the terms of the
preceding sentences of this paragraph. The Option and Option Shares will be
covered by an effective registration statement (e.g., Form S-8) filed with the
Securities and Exchange Commission. To the extent that the Option cannot be
granted under the Company’s 1998 Stock Plan, the terms governing the Option (to
the extent not set forth in this offer letter) will follow the terms and
conditions of the Company’s 1998 Stock Plan and the standard form of Stock
Option Agreement used by the Company for grants of stock options under the 1998
Stock Plan to the maximum extent possible.

 

If during your employment with the Company there is a Change of Control (as
defined below), the portion of the Sign-On Bonus that you have not yet received
will become payable immediately, and the Time-Based Options will immediately
become fully vested and exercisable. Further, the Performance-Based Options may
become vested and exercisable by applying the per share stock price paid by the
acquiror in the transaction that constitutes the Change of Control,
notwithstanding the requirement that the Company’s common stock trade at or
above a certain price for thirty consecutive trading days. For avoidance of
doubt and by way of example, if the Company’s common stock is acquired in the
transaction by which a Change of Control occurs at $11.00 per share and the
stock had not been trading at higher values for thirty consecutive trading days
in the past, then 1,750,000 Option Shares will vest upon the occurrence of the
Change of Control. “Change of Control” shall mean (a) the sale, lease or other
disposition of all or substantially all of the assets of the Company, (b) the
acquisition of beneficial ownership of more than 50% of the total voting power
represented by the Company’s then outstanding voting securities by any person or
group of related persons (other than by any affiliate controlled by the Company
or any benefit plan sponsored or maintained by the Company or a subsidiary of
the Company), (c) the acquisition of the Company by another entity by means of
merger, consolidation or similar transaction after which the stockholders of the
Company immediately prior to the occurrence of such merger, consolidation or
similar transaction hold less than 50% of the total voting power of the

 

    LOGO [g20792image003.jpg]   Page 2 of 6

 



--------------------------------------------------------------------------------

surviving controlling entity, or (d) a change in the composition of the Board
such that during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board (together with any new directors
whose election by such Board or whose nomination for election by the
stockholders of the Company was approved by a vote of a majority of the
directors of the Company then still in office, who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board then in office; provided that a reincorporation of the Company shall not
be a Change of Control.

 

In the event that the benefits payable under this letter or otherwise upon or
following a Change of Control constitute “parachute payments” within the meaning
of Section 280G of the Internal Revenue Code (the “Code”) or any comparable
successor provisions, and would otherwise be subject to the excise tax imposed
by Section 4999 of the Code or any comparable successor provisions (the “Excise
Tax”), your benefits will be either (a) provided to you in full, or (b) provided
to you as to such lesser extent that would result in no portion of such benefits
being subject to the Excise Tax, whichever amount would result in your receipt
of the greatest amount of benefits on an after-tax basis, when taking into
account applicable federal, state, local and foreign income and employment
taxes, the Excise Tax, and any other applicable taxes, notwithstanding that all
or some portion of these benefits may be taxable under the Excise Tax. Unless
you and the Company otherwise agree in writing, any determination required under
this paragraph will be made in writing in good faith by a nationally recognized
accounting firm which is then serving as the Company’s independent auditors (the
“Accountants”). In the event of a reduction of benefits hereunder, you will be
given the choice of which benefits to reduce. If you do not provide written
identification to the Company of which benefits you choose to reduce within ten
(10) days of your receipt of the Accountants’ determination, and you have not
disputed the Accountants’ determination, then the Company will select the
benefits to be reduced. For purposes of making the calculations required by this
paragraph, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of the Code, and other applicable
legal authority. You and the Company will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this paragraph. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this paragraph.

 

If, notwithstanding any reduction described in this and the preceding paragraph,
the Internal Revenue Service (“IRS”) determines that you are liable for the
Excise Tax as a result of the receipt of the payment of benefits as described
above, then you will be obligated to pay back to the Company, within thirty (30)
days after a final IRS determination or in the event that you challenge the
final IRS determination, a final judicial determination, a portion of the
payment equal to the “Repayment Amount.” The Repayment Amount with respect to
the payment of benefits will be the smallest such amount, if any, as will be
required to be paid to the Company so that your net after-tax proceeds with
respect to any payment of benefits (after taking into account the payment of the
Excise Tax and all other applicable taxes imposed on such payment) will be
maximized. The Repayment Amount with respect to the payment of benefits will be
zero if a Repayment Amount of more than zero would not result in your net
after-tax proceeds with respect to the payment of such benefits being maximized.
If the Excise Tax is not eliminated pursuant to this and the preceding
paragraph, you will pay the Excise Tax. Notwithstanding any other provision of
this and the preceding paragraph, if (a) there is a reduction in the payment of

 

    LOGO [g20792image003.jpg]   Page 3 of 6

 



--------------------------------------------------------------------------------

benefits as described in this and the preceding paragraph, (b) the IRS later
determines that you are liable for the Excise Tax, the payment of which would
result in the maximization of your net after-tax proceeds (calculated as if your
benefits had not previously been reduced), and (c) you pay the Excise Tax, then
the Company will pay to you those benefits which were reduced pursuant to this
paragraph contemporaneously or as soon as administratively possible after you
pay the Excise Tax so that your net after-tax proceeds with respect to the
payment of benefits are maximized.

 

If your employment is terminated by the Company without Cause or you resign your
employment for Good Reason, you will be offered a severance package that
includes the equivalent of one year of annual salary and one year of target
bonus at the levels in effect at the time of such termination without Cause or
for Good Reason, paid in accordance with the Company’s standard payroll
policies. In addition, you will receive twelve additional months of vesting
credit under your Time-Based Options and any other subsequently-granted options
for which vesting is exclusively based on your continued service to the Company.
In the event that your employment is terminated by the Company without Cause,
you may elect to receive the cash payment payable under this paragraph in the
form of a lump sum. You will not receive any further payment of the Sign-On
Bonus and except as described above, such options will not otherwise vest;
however, you will not be required to pay back any portion of the Sign-On Bonus
that you have already received. Your entitlement to this severance package is
subject to your execution of an effective release of claims substantially in the
form attached hereto, except as the parties may otherwise agree or except as
required by law, and your continuing compliance with the Company’s proprietary
information and inventions agreement. “Cause” means (a) your willful or
negligent failure to comply with the lawful directions of the Company’s Board of
Directors, (b) gross negligence or willful misconduct in the performance of your
duties to the Company, (c) commission of any act of fraud against the Company
that results in an injury to the Company other than a de minimus injury to the
Company, or (d) misappropriation of material property of the Company to the
material detriment of the Company. For purposes of this letter agreement, “Good
Reason” means (a) the failure of the Company to pay or cause to be paid to you
your annual salary or any earned annual target bonus when due; (b) the
substantial reduction of your annual salary without your consent; (c) the
substantial reduction of your target bonus range unaccompanied by any
corresponding upward adjustment in any other form of incentive compensation by
the Company to you without your consent; (d) a material diminution in your
authority, responsibilities, duties, or reporting relationships as President and
Chief Executive Officer (but not as Chairman of the Board of Directors) without
your consent; (e) relocation of your primary work place for the Company
(currently Bellevue, Washington) to a location more than thirty-five (35) miles
from its current location without your consent; (f) the failure of the Company
to nominate you to serve as a director at each annual stockholder meeting while
you are serving as the President and Chief Executive Officer of the Company; or
(g) a material reduction in the kind or level of the benefits or perquisites for
which you are eligible without your consent, unless the reduction is applicable
to substantially all other Company executive officers; provided that the events
described in clauses (a), (b), (c), (d), (e), (f), or (g) above shall constitute
Good Reason only if the Company fails to cure such event within a reasonable
period of time (not to exceed fifteen (15) business days) after receipt from you
of written notice of the event which constitutes Good Reason; provided, further,
that “Good Reason” shall cease to exist for an event on the 90th day following
its occurrence, unless you have given the Company written notice thereof prior
to such date. If you are terminated for Cause or your employment with the
Company terminates for any other reason other than Good Reason or termination by
the Company without Cause, you will not receive any severance benefits.

 

    LOGO [g20792image003.jpg]   Page 4 of 6

 



--------------------------------------------------------------------------------

If the Company adopts any other severance policy, plan, program, or arrangement
applicable to employees for which you are eligible for benefits, any amounts
paid or benefits provided to you under this offer letter in connection with your
termination of employment will be reduced by the value of any payments or
delivery of benefits by the Company to you on account of your termination of
employment under any such policy, plan, program or arrangement maintained by the
Company. For avoidance of confusion, you should be aware that at the present
time, the Company has no such other severance policy, plan, program or
arrangement for which you would be eligible for benefits. Furthermore, to the
extent that any federal, state or local laws require the Company to give advance
notice or make a payment of any kind to you because of your involuntary
termination due to a layoff, reduction in force, plant or facility closing, sale
of business, change of control, or any other similar event or reason, the
amounts paid or benefits provided to you under this offer letter will be reduced
by any amounts so received as required by applicable law.

 

Following your termination of employment for any reason (except on account of
death or permanent and total disability, in which case you, your legal
representative, or your beneficiary, as applicable, will have twelve (12) months
from the date of such termination to exercise), you will have a period of up to
one year in which to exercise the vested and outstanding portion of your Option
and any options granted thereafter (the “Vested Options”), provided that to the
extent not exercised on or prior to the date of your termination of employment,
your Vested Options will terminate according to the following schedule: (a) 25%
of your Vested Options will terminate three (3) months following your
termination, (b) 25% of your Vested Options will terminate six (6) months
following your termination, (c) 25% of your Vested Options will terminate nine
(9) months following your termination, and (d) 25% of your Vested Options will
terminate twelve (12) months following your termination. Any Vested Options
exercised during this one-year period will be deemed to be those Vested Options
with the nearest expiration date, unless you specify in writing a different
application. None of your options will continue to vest following your
termination and in no event will you be able to exercise an option after the
expiration of the term of the option as set forth in the applicable agreement
governing such option.

 

The Company will indemnify you and provide you with coverage under its D&O
insurance policy with respect to your service as an officer and director of the
Company to the same extent provided to the Company’s other officers and
directors. The Company will reimburse you for your reasonable legal expenses (up
to a maximum of $15,000) associated with your review and execution of this offer
letter.

 

All of us at the Company are very excited that you are joining us and look
forward to a beneficial and rewarding relationship. Since your employment is “at
will”, your employment at drugstore.com may be terminated by you or
drugstore.com at any time for any reason or no reason and with or without Cause
or notice.

 

The terms of this offer letter may only be changed by written agreement,
although the Company may from time to time, in its sole discretion, adjust the
salaries and benefits paid to you and its other employees. This offer letter
will be governed by the laws of the State of Washington, without regard to its
conflict of laws provisions.

 

    LOGO [g20792image003.jpg]   Page 5 of 6

 



--------------------------------------------------------------------------------

Should you have any questions with regard to any of the items indicated above,
please contact Alesia Pinney, the Company’s Vice President, General Counsel.
Kindly indicate your consent to the terms contained in this offer letter by
signing and returning a copy to us by September 22, 2004.

 

Sincerely,

 

drugstore.com, inc.

 

/s/ Dan Levitan

--------------------------------------------------------------------------------

By:   Dan Levitan Title:   Director

 

Agreed to and accepted:

 

/s/ Dawn Lepore

--------------------------------------------------------------------------------

Dawn Lepore

 

September 21, 2004

Date

 

Attachment: Company’s Proprietary Information and Inventions Agreement

 

    LOGO [g20792image003.jpg]   Page 6 of 6

 